Exhibit 10.14



Lease Modification and Extension Agreement




THIS LEASE MODIFICATION AND EXTENSION AGREEMENT, is made and entered into as of
the 26th day of September, 2013, between Sunbeam Development Corporation, an
Indiana corporation (hereinafter referred to as “Lessor”), and Spirit Airlines,
Inc., a Delaware corporation (hereinafter referred to as “Lessee”).


WHEREAS, Lessor and Lessee entered into a lease agreement (the “Lease”) dated
June 17, 1999 for the property known as 2800 – 2888 Executive Way, Miramar,
Broward County, Florida (the “Original Premises”); and


WHEREAS, the Lessee and Lessor modified the Lease pursuant to an Addendum to the
Lease dated June 18, 1999, a Second Addendum to the Lease dated October 12, 1999
and a Third Addendum to the Lease dated October 12, 1999; and


WHEREAS, Lessee and Lessor subsequently signed a Lease Expansion Agreement dated
October 12, 1999 for Lessee to Lease 2954 -2990 Executive Way, Miramar, Florida
(the “Expansion Premises”); and


WHEREAS, Lessee and Lessor entered into a Land Lease dated October 12, 1999; and


WHEREAS, Lessee and Lessor further modified the Lease by two letter agreements
dated December 28, 1999 and April 4, 2000; and


WHEREAS, Lessee and Lessor subsequently signed a Lease Modification and
Contraction Agreement dated May 7, 2009 whereby Lessee vacated 2954 – 2990
Executive Way, Miramar, Florida (the “Expansion Premises”) and other
modifications were made to the Lease, and the Land Lease was deemed null and
void; and


WHEREAS, both parties hereby agree to extend the Lease and make other
modifications to the Lease; and


WHEREAS, *****; and


NOW, THEREFORE, in consideration of the mutual benefits to the parties and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


I. Lease Modifications. To reflect the extension described in this Lease
Modification and Extension Agreement, the following changes shall be made to the
Lease, effective immediately unless noted otherwise below:


a.
Term. Extend the term of the Lease thru January 31, 2025. .



b.
Rent. To reflect the extension described in this Lease Modification and
Extension Agreement, the rent schedule is hereby extended and revised as shown
below:



*****


Rent for months not listed above shall remain unchanged.


The term “rent” under this Lease shall include the monthly sums referenced above
(including applicable sales taxes), and all other sums due under this Lease,
including but not limited to those described in Paragraphs 20 and 28.


c.
Bioterrorism. To the extent applicable, Lessee shall comply with the
registration requirements of the Public Health Security and Preparedness and
Response Act of 2002, and shall provide Lessor with written proof of such
compliance not less than annually.







d.
Move-Out Inspection. Lessee shall give written notice to Lessor not less than
thirty (30) days prior to the end of the term of this Lease for the express
purpose of arranging a meeting with Lessor for a joint inspection of the
Premises. At such meeting, Lessee and Lessor shall make a list of all repairs
that are required to be made by Lessee, if any. In the event (i) Lessee does not


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

Exhibit 10.14



provide such written notice or make itself available for the joint inspection,
(ii) Lessee does not make the repairs noted at the joint inspection prior to the
end of the term of this Lease or (iii) Lessee (its subtenants, assignees,
agents, contractors or invitees) causes or permits to occur any further damage
the Premises between the time of the joint inspection and the end of the term of
this Lease, then Lessor shall have the right to obtain prices for the required
repairs and submit a bill for same to Lessee for immediate payment by Lessee
pursuant to this Paragraph. The prices for the required repairs obtained by
Lessor shall be deemed conclusively correct for the purpose of determining the
cost to make the repairs.


e.
Lessor’s Maintenance. To clarify possible ambiguity in Lease Paragraph 25(b),
Lessee and Lessor hereby agree that Lessor’s maintenance obligations include
exterior lighting and exterior loading areas and exclude any interior lighting
or interior loading areas.



f.
Exclusives.    A number of lessees and owners at Miramar Park of Commerce have
exclusive use rights. Accordingly, Lessee shall not use the Premises for any of
the uses described in Exhibit “1”.



g.
Air Conditioning. *****.



II. AS-IS. Other than as noted in paragraph I(g) above, Lessee shall continue to
lease the Premises in “as-is” condition.
III.     Broker. Lessee represents and warrants that Studley, Inc. (“Lessee’s
Broker”) is the only broker that Lessee has worked with in connection with this
Lease Modification and Extension Agreement. Any commission which is now or in
the future may be due and payable to Lessee’s Broker with regard to this Lease
Modification and Extension Agreement shall be paid by Lessor in accordance with
a separate agreement between Lessor and Lessee’s Broker. Lessor agrees to
indemnify and hold Lessee harmless from any and all liability for the payment of
such commission and any other commission claimed by a broker as a result of the
actions of Lessor. Lessee agrees to indemnify and hold Lessor harmless from any
and all liability for the payment of any commission claimed by a broker other
than Lessee’s Broker as a result of the actions of Lessee.


IV.     Cross-Default. Lessee and Lessor acknowledge that Lessee has executed a
separate lease agreement with Lessor for property located at 2844 – 2854
Corporate Way, Miramar, Florida dated September 26, 2013 (“MPC-20 Lease”) and if
Lessee is in default of any of its monetary obligations under this Lease or the
MPC-20 Lease, or is in default of any material non-monetary obligation under
this Lease or the MPC-20 Lease any such default in one lease shall be deemed a
default of both leases.




V.    Terms, Ratification, Conflict. All terms used herein and not otherwise
defined shall have the meanings ascribed to said terms in the Lease, or the
other documents, letters and agreements referenced in the recitals of this Lease
Modification and Extension Agreement. The Lease as amended is hereby ratified
and confirmed. In the event of a conflict between the terms and provisions of
this Lease Modification and Extension Agreement and the terms and provisions of
the Lease or the other documents, letters and agreements referenced in the
recitals of this Lease Modification and Extension Agreement, the terms and
provisions of this Lease Modification and Extension Agreement shall control.


VI.    Other. All other terms and conditions of the Lease shall remain
unchanged. The provisions of this Lease Modification and Extension Agreement
shall bind and inure to the benefit of the parties hereto, their heirs,
executors, administrators, successors and assigns.


<signature page follows>

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

Exhibit 10.14







IN WITNESS WHEREOF, the parties hereto have hereunto executed this instrument
for the purpose herein expressed, the day and year above written.


Signed, sealed and delivered in the presence of:


LESSOR: Sunbeam Development Corporation




/s/ Clara Pink        By:     /s/ Andrew L. Ansin    
Witness Sign Name         Andrew L. Ansin, Vice President


Clara Pink            9/26/13                    
Witness Print Name        Date
        
/s/ Yvette Garcia        
Witness Sign Name    


Yvette Garcia        
Witness Print Name    


LESSEE:
Spirit Airlines, Inc.





/s/ Antony Tam        By: /s/ Charles A. Rue            
Witness Sign Name             


Antony Tam            Charles Rue                
Witness Print Name        Print
        
/s/ C.W. Sandifer            VP Supply Chain                
Witness Sign Name        Title


C.W. Sandifer            September 18, 2013            
Witness Print Name        Date



*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

Exhibit 10.14



 
Exhibit “1”


Exclusives of Other Lessees and Owners
at Miramar Park of Commerce


The Premises shall not be used by Lessee or any sublessee, assignee or other
successor in interest to Lessee as a culinary school.







*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.